                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MARCIA MARSHALL,                                  CV 19-82-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

SAFECO INSURANCE COMPANY
OF ILLINOIS and MID-CENTURY
INSURANCE COMPANY,

                    Defendants.

      Defendant Safeco Insurance Company of Illinois moves for the admission of

Casie D. Collignon to practice before this Court in this case with Paul N. Tranel to

act as local counsel. Ms. Collignon’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Safeco’s motion to admit

Casie D. Collignon pro hac vice is GRANTED on the condition that Ms. Collignon

shall do her own work. This means that Ms. Collignon must do her own writing,

sign her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Collignon, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 7th day of August, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
